NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-0125-14T4

JOHN PAFF,

     Plaintiff-Respondent,            APPROVED FOR PUBLICATION

                                           April 18, 2016
v.
                                         APPELLATE DIVISION
GALLOWAY TOWNSHIP and THALIA C.
KAY, in her capacity as Municipal
Clerk and Records Custodian of
Galloway Township,

     Defendants-Appellants.
______________________________________

         Argued March 8, 2016 – Decided April 18, 2016

         Before Judges Reisner, Hoffman and Leone.

         On appeal from Superior Court of New Jersey,
         Law Division, Atlantic County, Docket No. L-
         5428-13.

         Michael J. Fitzgerald argued the cause for
         appellants (Fitzgerald McGroarty, attorneys;
         Mr. Fitzgerald, on the briefs).

         Walter M. Luers      argued the cause for
         respondent (Walter M. Luers, LLC and Furst &
         Lurie, attorneys; Mr. Luers, Joshua M. Lurie,
         and Raymond M. Baldino, of counsel and on
         the joint brief).

         Vito A. Gagliardi, Jr., argued the cause for
         amicus curiae New Jersey State Association
         of Chiefs of Police (Porzio, Bromberg &
         Newman, P.C., attorneys; Mr. Gagliardi, of
         counsel   and on the brief; Phillip C.
         Bauknight, on the brief).
            Christopher J. Michie argued the cause for
            amicus curiae American Civil Liberties Union
            of New Jersey and the Electronic Frontier
            Foundation (Clark Michie, LLP, attorneys;
            Mr. Michie, Edward L. Barocas, and Jeanne
            LoCicero, on the joint brief).

            Carl R. Woodward, III, argued the cause for
            amicus curiae New Jersey State League of
            Municipalities and New Jersey Institute of
            Local Government Attorneys (Carella, Byrne,
            Cecchi, Olstein, Brody & Agnello, attorneys;
            Mr. Woodward, on the brief).

    The opinion of the court was delivered by

HOFFMAN, J.A.D.

    Defendants Galloway Township (the Township) and Thalia C.

Kay (the Clerk) appeal from a June 10, 2014 Law Division order

requiring   them   to   provide   plaintiff   John   Paff   with   logs   of

emails, pursuant to the Open Public Records Act (OPRA), N.J.S.A.

47:1A-1 to -13.     Because OPRA does not require public agencies

to create records that do not already exist, we conclude that

plaintiff was not entitled to the logs requested in this case.

Accordingly, we reverse.

                                    I.

    We begin by summarizing the salient facts.                On June 8,

2013, plaintiff submitted an OPRA request to the Clerk, seeking

"logs" of all emails sent by the Clerk and the Township's Chief




                                    2                              A-0125-14T4
of   Police   between      June   3   and       June    17,   2013.1       Importantly,

plaintiff did not request any specific emails; rather, he sought

an   itemized       list   showing    the       sender,       recipient,     date,   and

subject of all emails sent by the Clerk and Chief of Police

during the designated period of time.                   Based on her own personal

understanding of OPRA, legal advice provided by the Township's

attorney,     and    information      provided         to   her   by   the   Government

Records Council (GRC),2 on July 8, 2013, the Clerk sent an email

to plaintiff denying his request.

      On August 19, 2013, plaintiff filed a verified complaint

and order to show cause, seeking to compel defendants to create

and provide the requested lists of emails, pursuant to OPRA and

the common law right of access to public records.                            After the

court entered the order to show cause, the parties engaged in




1 In a certification submitted to the court, Captain Christopher
Doyle,   the   Galloway   Police  Department's  Deputy   Records
Custodian, stated his belief that plaintiff chose these specific
dates because of an internal investigation conducted during this
period of time. However, plaintiff testified that he could not
recall any reason for making the request, nor the reason for
choosing these specific dates.     Plaintiff has filed numerous
OPRA requests across New Jersey.
2 The GRC is an agency "within the Department of Community
Affairs . . . charged with adjudicating OPRA disputes" in the
event the person seeking the record chooses not to file an
action in Superior Court.     Bent v. Twp. of Stafford Police
Dep't., 381 N.J. Super. 30, 38 (App. Div. 2005) (citing N.J.S.A.
47:1A-6).




                                            3                                  A-0125-14T4
limited discovery and the court heard testimony over the course

of three days.

    In     a   certification        dated       October    16,   2013,     the    Clerk

provided context for denying plaintiff's OPRA request, as well

as background information regarding the Township's policies and

practices for disclosing public records.                     During the timespan

between "late 2011" and the "end of 2012," the Township had an

informal policy of creating email logs in response to specific

OPRA requests (the informal log-creation policy).                         These email

logs were "never made, maintained or kept on file" absent a

specific request for them, and were produced irrespective of

whether OPRA required their production.                    Notably, the Township

never    created       any   logs    regarding       emails      sent     by     Police

Department personnel.

    At the end of 2012, due to the "volume of legitimate OPRA

requests   and     the    significant       Township      resources      required     to

appropriately       respond     to     these        requests,"      the        Township

discontinued     the     informal    log-creation         policy,   and    the    Clerk

began the practice of only responding to records requests which

meet the specific requirements of the OPRA statute.3                             Before

discontinuing the informal log-creation policy, the Clerk sought


3 The current Clerk was not the Township's Clerk when the
Township first implemented the informal log-creation policy, but
was the Clerk when the Township discontinued the policy.



                                            4                                  A-0125-14T4
verification from the GRC that doing so would not run contrary

to OPRA.       In response to the Clerk's inquiry, the GRC advised,

"Both    the    GRC     and    the     Courts      have    held    that     a       [records]

custodian is not required to create new records in response to

an    OPRA    request.        If   a    record     does    not    already       exist,     the

custodian       may    deny    access         on   the    basis    that        no    records

responsive exist."

       To further confirm this information, on March 7, 2013, the

Clerk filed her own OPRA request with the GRC, requesting a log

of all emails sent to or from the Acting Executive Director of

the GRC "from January 1, 2013 through February 28, 2013."                                  The

GRC    denied    the    Clerk's        OPRA    request     on    the    basis       that   "no

records responsive exist."

       According to the Clerk, the Township "do[es] not have the

resources to create records which are not required [by OPRA,]

and [it] would be entirely inappropriate to place an additional

cost and tax burden upon the residents of the Township to do

so."     Regarding the volume of OPRA requests received by the

Township, the Clerk certified that the Township's OPRA responses

over the last two years totaled approximately 43,500 pages of

paper.

       Eric     McCarthy,      a     computer      technician          employed      by    the

Township, testified that creating an email log, such as those

requested      by     plaintiff,       requires     a    search   on     the    Township's



                                               5                                     A-0125-14T4
email "appliance."            This search — in which a user enters data

into certain electronic search boxes and forwards the results to

the     desired     recipient       —     takes     approximately          two    to        three

minutes, but could take longer depending on the volume of search

results.

      Captain       Doyle's    certification             also    addressed       the    Police

Department's        ability        to    create     email        logs     such    as        those

requested      by    plaintiff.               Although     the    Department          had    the

technical ability to create such logs, Captain Doyle expressed

concern that log-creation of this type "would have a significant

potential      detriment      to        the    Department's       ability        to    protect

confidential          information,               ongoing         investigations               and

investigatory techniques."                Furthermore, "[w]hile the Department

would have the ability to redact" sensitive information, Captain

Doyle certified that "there nevertheless is a real potential

danger of inadvertently releasing damaging information."

      On June 10, 2014, the judge ruled in plaintiff's favor and

entered an order requiring defendants to provide the requested

list of emails.         The judge concluded that what he called the

"metadata"     or    list     of    "sender/receiver/date/time               of       emails,"

sent by the Clerk and the Chief of Police between June 3 and 17,

2013,    was    a    public    record,          analogous        to   a   library's          card

catalogue, and that the preparation of the list required little




                                                6                                      A-0125-14T4
effort.    He set forth his reasoning in a five-page memorandum of

decision, explaining, in pertinent part:

           Whether     termed      "metadata"   (which
           [p]laintiff's counsel urges and [d]efendant
           rejects) or not, the fact remains that the
           emails of the Township Clerk and Chief of
           Police are public records as defined by the
           OPRA because they comprise "[] information
           stored or maintained electronically . . .
           that has been made, maintained and kept on
           file in the course of his or its official
           business by any officer, commission, agency
           or authority of the state or any political
           subdivision thereof." By logical/reasonable
           extension, a log or list of emails that can
           be easily prepared, is likewise within the
           [ambit] of that definition.

     The   judge   also    rejected    Captain     Doyle's   assertion    that

production of an email log would compromise the confidentiality

of   Police   Department    information,       concluding:    "Despite      the

Township's    purported     concerns       about   disruption    of    police

investigations, the request made by the [p]laintiff affords him

access to no more than the sender/receiver/date/time of emails

between the dates of June 3 thru 17, 2013."            The judge therefore

concluded that plaintiff "is entitled to receipt of the log[s]

of emails he has requested, at a reasonable fee commensurate

with the effort involved."        The judge granted a stay pending

appeal.    Thereafter, the judge clarified that he would conduct




                                       7                              A-0125-14T4
an in camera review of the requested email list prior to its

release to plaintiff.4

     Defendants filed their notice of appeal on September 5,

2014.5    Defendants argue, "[I]f a document must be created, it is

not a record for purposes of OPRA or the common law right of

access."    Amici supporting defendants' position emphasize that,

if upheld, the trial court's decision would have a significant

negative impact on governmental agencies, state-wide.                      Plaintiff

counters    that    we    should    not     only     affirm    the   trial     court's

decision, but also "affirm that OPRA's broad mandate favoring

transparency    and      public    access     to    knowledge    about    government

extends    to   computer     information           available    through    a    simple

computer search requiring, at most, a few minutes."

                                          II.

     We    review   a     trial    judge's      legal    conclusions      concerning

access to public records under OPRA de novo.                     Drinker Biddle &


4 The judge also awarded plaintiff $15,300 in attorney's fees and
$723.13 in costs, pursuant to N.J.S.A. 47:1A-6, but stayed that
order as well. Defendants have not appealed the order awarding
fees and costs.

5 After defendants filed their notice, we permitted several amici
curiae to intervene.     Amici for defendants include the New
Jersey State League of Municipalities (LM), the New Jersey
Institute of Local Government Attorneys (ILGA), and the New
Jersey State Association of Chiefs of Police (ACP).     Amici for
plaintiff include the American Civil Liberties Union of New
Jersey (ACLU) and the Electronic Frontier Foundation.




                                          8                                    A-0125-14T4
Reath LLP v. N.J. Dep't of Law and Pub. Safety, 421 N.J. Super.
489, 497 (App. Div. 2011).                   We will not disturb factual findings

as   long    as       they    are     supported     by    adequate,      substantial          and

credible evidence.                 See Meshinsky v. Nichols Yacht Sales, Inc.,

110 N.J. 464, 475 (1988).

      New    Jersey          has    traditionally        maintained     a    strong      public

policy that "government records shall be readily accessible for

inspection,        copying,         or   examination       by   the   citizens       of      this

State[.]"         N.J.S.A. 47:1A-1.               The OPRA statute ensures, with

exceptions, that "all government records shall be subject to

public   access."             N.J.S.A.       47:1A-1.       A   person       who   is    denied

access      to    a    government        record     may    challenge        the    denial      in

Superior     Court       or    file      a   complaint     with   the       GRC.    N.J.S.A.

47:1A-6.         In OPRA cases, the records custodian has the burden to

show that its denial of access was authorized by law.                               N.J.S.A.

47:1A-6; Asbury Park Press v. Monmouth Cty., 406 N.J. Super. 1,

7 (App. Div. 2009), aff'd, 201 N.J. 5 (2010).

      The threshold question in an OPRA claim is whether the

plaintiff        has    requested        "government       records"     pursuant        to    the

statute.         O'Shea v. Twp. of West Milford, 410 N.J. Super. 371,

380 (App. Div. 2009) (citation omitted).                          The statute broadly

defines a "government record" as:




                                                9                                       A-0125-14T4
            any   paper,   written   or   printed    book,
            document, drawing, map, plan, photograph,
            microfilm, data processed or image processed
            document, information stored or maintained
            electronically[6] or by sound-recording or in
            a similar device, or any copy thereof, that
            has been made, maintained or kept on file in
            the course of his or its official business
            by   any  officer,   commission,   agency   or
            authority of the State or of any political
            subdivision thereof . . . .

            [N.J.S.A. 47:1A-1.1 (emphasis added).]

    Notwithstanding its broad definition of government record,

"OPRA    does    not   require    public      agencies   to   create       records."

Sussex Commons Assocs., LLC v. Rutgers, 210 N.J. 531, 544 (2012)

(citation omitted).          We have previously interpreted this aspect

of OPRA narrowly, concluding that "a records custodian is not

required    'to   conduct     research     among   its   records       .   .     .   and

correlate       data   from      various      government      records       in       the

custodian's possession.'"           Bent, supra, 381 N.J. Super. at 37

(quoting MAG Entm't, LLC v. Div. of Alcoholic Beverage Control,

375 N.J. Super. 534, 546-47 (App. Div. 2005)).                      Thus, based on

the plain language of the statute, we have held that "OPRA only

allows   requests      for    records,     not   requests     for    information."

Ibid. (citing MAG, supra, 375 N.J. Super. at 546–47).                          The GRC



6 The judge quoted this language in support of his decision,
stating that "the emails . . . [constitute] 'information stored
or maintained electronically . . . that has been made,
maintained and kept on file in the course of his or its official
business by any officer . . . .'"



                                         10                                    A-0125-14T4
has ruled that such requests need not be granted, and we "accord

substantial deference to the [GRC's] interpretation."                              Ciesla v.

N.J. Dep't of Health & Senior Servs., 429 N.J. Super. 127, 148

(App. Div. 2012).

       N.J.S.A. 47:1A-5(d) requires a custodian to provide a copy

of a government record "in the medium requested" if it is kept

that way, or "convert the record to the medium requested or

provide a copy in some other meaningful medium."                            However, that

section does not change the definition of a "government record"

in N.J.S.A. 47:1A-1.1.               At appellate oral argument, plaintiff

contended that the Township has to compile these email logs even

if the Township never would have created such a log for its own

use.

       Defendants argue that the Township cannot be required to

create    a    document,      such      as    a    list    of    emails,        even     if    it

previously created such lists voluntarily in response to OPRA

requests,      and    even   if    it   would       only    take    a     few    minutes      to

compile   the    list.        They      admit      that    plaintiff       could       request

copies    of    the    actual      emails,        but    argue     that    they     are       not

required to create a list of the emails.

       Defendants      also       contend         that    the    list      would       involve

disclosing email addresses of the senders, which might in turn

compromise the privacy interests of those who communicated with

the    Township       government         in        the     expectation          that      their



                                              11                                       A-0125-14T4
communications would remain private.           They also express concern

about compromising police investigations.

    Plaintiff argues that the information he requested was part

of the "data" of the individual emails which the agencies kept

on file.     Plaintiff also makes the argument that there is no

difference between "information" and "records" where electronic

records are concerned, contending that computer searches do not

create records, but actually "retrieve records that are kept as

data."

    Plaintiff contends that the logs he requested constitute

"metadata," and therefore should be subject to disclosure under

OPRA.    Plaintiff cites cases from other jurisdictions which have

held that the metadata included in the computerized form of a

public   record    is   discoverable    as   part   of   a   request   for   the

discoverable      public   record   itself.7        Defendants    counter      by

arguing that a log of emails is not itself metadata.                   Rather,

defendants claim that an email log is an independent compilation

of metadata that did not exist independently from the emails



7 See, e.g., O'Neill v. City of Shoreline, 240 P.3d 1149, 1153–54
(Wash. 2010); Lake v. City of Phoenix, 218 P.3d 1004, 1008
(Ariz. 2009); In re Irwin v. Onondaga Cty. Res. Recovery Agency,
72 A.D.3d 314 (N.Y. App. Div. 2010); Tennessean v. Elec. Power
Bd. of Nashville, 979 S.W.2d 297, 302–04 (Tenn. 1998); Hamer v.
Lentz, 547 N.E.2d 191, 195 (Ill. 1989); Seigle v. Barry, 422
So. 2d 63, 66 (Fla. Dist. Ct. App. 1982), review denied, 431
So. 2d 988 (Fla. 1983).




                                       12                              A-0125-14T4
themselves prior to the OPRA request.                           In other words, although

the information that would be contained in the log plaintiff

seeks — the sender, recipient, date, and subject of emails sent

by government personnel — is itself metadata,8 defendants assert

that they are not required to assemble a new list that extracts

this    metadata       and   displays          it    in    a    newly-created         document.

Stated differently, defendants argue that a log of emails is not

a   government      record        because      it    does      not    exist     prior    to   the

Clerk's      receipt    of     an      OPRA    request,        and    that    OPRA    does    not

require the creation of a new government record that does not

yet exist at the time of a request.                       We agree.

       We hold that OPRA does not require the creation of a new

government record that does not exist at the time of a request,

even    if    the   information          sought       to       be    included    in     the   new

government      record       is     stored      or   maintained         electronically          in

other government records.                     The Township's computers store the

emails, which are government records, but the Township has never

created an email database for the use of Township personnel.

Unlike a library's card catalogue, the email logs requested here

never    existed       prior      to    plaintiff's            OPRA    request.         While    a

computer may be able to create an email log quickly, it is still


8 In his testimony, McCarthy defined metadata as "the information
about each particular e-mail" including the sender, date, and
recipient of emails.



                                                13                                      A-0125-14T4
creating a new government record, which is not required under

OPRA as interpreted in Sussex, Bent, and MAG.

       We acknowledge that the creation of an email log in the

circumstances       before        us     would       not      present       a    particularly

burdensome task for the Clerk.                      However, once the email log is

generated,    redacting         it      to   remove         information         that    is     not

discoverable        under    OPRA        could         require       substantial        effort,

including gathering and reviewing the emails themselves.                                 In any

event, an order requiring the creation of an email log, that

does   not   exist      prior     to    time      of    the    request,         represents     an

extension    of     a    plainly-worded             statute.         "[O]ur      goal     is   to

interpret     the       statute        consistent        with       the     intent      of     the

Legislature."       Oberhand v. Dir., Div. of Taxation, 193 N.J. 558,

568    (2008).           Applying         well-settled              rules       of     statutory

construction, "we give a statute's 'words and phrases' their

usual and ordinary meaning, N.J.S.A. 1:1-1, because the words of

a statute ordinarily provide the most reliable indication of

legislative       intent."         Cty.      of     Bergen       Emp.     Benefit       Plan    v.

Horizon Blue Cross Blue Shield of N.J., 412 N.J. Super. 126, 132

(App. Div. 2010).           When the language in a statute "is clear and

unambiguous,      and    susceptible         to      only     one    interpretation,"           we

presume the Legislature meant what it said and that the plain

meaning governs.          Burnett v. Cty. of Bergen, 198 N.J. 408, 421




                                               14                                       A-0125-14T4
(quoting    Lozano    v.   Frank      DeLuca       Constr.,   178 N.J. 513,    522

(2004)).

      Based on the statute's clear and unambiguous language, and

consistent with our previous interpretations of the statute in

Bent and MAG, we reverse the order granting plaintiff's OPRA

request in this case, as it would require defendants to create a

new   record   which     did    not       otherwise    exist.       While   the    OPRA

request under review might not present a burdensome task, we can

easily envision requests of a similar nature that would present

a   serious    burden.         In   light     of    our    interpretation    of    the

clearly-worded       statute,       and    the   far-reaching       implications     of

requiring      governmental           entities        to    produce     lists      and

compilations that do not otherwise exist, we conclude that any

extension of OPRA should properly come from the Legislature.

Until such an amendment occurs, our holding — that OPRA does not

require the creation of a new government record that does not

yet exist at the time of a request, even if the information

sought to be included in the new government record is stored or

maintained electronically in other government records — should

provide a clear demarcation line in this case, as well as future

cases.




                                            15                               A-0125-14T4
    Reversed.9




9  In the event we reversed the trial court's OPRA ruling,
plaintiff urged us to remand for the court to address his
request under the common law right of access. While the common
law right of access reaches a broader class of documents than
its statutory counterpart, Higg-A-Rella, Inc. v. Cty. of Essex,
141 N.J. 35, 46 (1995), in order to prevail, a litigant must
establish an interest in the public record, and that the
interest in disclosure outweighs the need for confidentiality.
Shuttleworth v. City of Camden, 258 N.J. Super. 573, 582 (App.
Div.) (quoting Home News Publ'g Co. v. State, 224 N.J. Super. 7,
16 (App. Div. 1988)), certif. denied, 133 N.J. 429 (1992).    In
light of plaintiff's testimony that he could not recall any
reason for making his request nor the reason for choosing the
specific dates in his request, we conclude there exists no basis
for a remand.




                               16                       A-0125-14T4